[unccex1071.jpg] 

489 Fifth Avenue, 33rd Floor

New York, New York 10017

(212) 867-3200 (tel) / (212) 867-7515 (fax)

 

April 17, 2020

 

CONFIDENTIAL

 

Via Email

 

United Capital Consultants Inc.

3210 East Coralbell Avenue

Mesa, AZ 85205

 

Attn:

Mr. Clayton Patterson, CEO

 

Mr. Harold Patterson, CFO

 

 

RE:

Engagement of Westwood Capital

 

Dear Sirs:

 

Pursuant to our ongoing discussions, this letter (“Agreement”) sets forth the
terms and conditions under which United Capital Consultants Inc., a corporation
formed under the laws of Delaware (“you”, “UCC” or the “Company”) retains
Westwood Capital, LLC, a Delaware limited liability company (“Westwood” or “we”)
to provide investment banking, placement and advisory services for project
financing in connection with the transaction described herein, with the scope of
such project financing services as described herein.

 

Based on our discussions, we understand UCC has identified five projects in
Thailand with a total estimated acquisition cost of approximately US$140,000,000
and discussions are underway on all with a deposit placed on one and non-binding
price agreements on several others. UCC seeks to raise, in a series of
transactions, an appropriate mix of equity and debt capital to complete the
acquisition of these projects as well as additional projects it expects to
develop in subsequent stages. UCC was formally known as “Thicket Sound
Acquisition Corporation” under the laws of Delaware.

 

For purposes of this Agreement, the term “Project Financing” includes, but is
not limited to, raising equity, preferred equity, subordinated debt, senior debt
or other interests in project company(s), which results in a financial closing
and funding in accordance with such terms. The arranging, closing and funding of
one or more of the identified projects indicated above or others that may arise
during the course of the engagement in one or a series may be referred to below
each as a “Transaction” or, if in the form of multiple financings and/or
transactions, as “Transactions.”

 

 

 

 

--------------------------------------------------------------------------------



United Capital Consultants

April 17, 2020

Confidential

Page 2 of 8

--------------------------------------------------------------------------------

Scope of Engagement: In connection with this Agreement, Westwood will do the
following, as appropriate:

 

Phase One: Due Diligence and Modeling Services

 

1.Conduct a due diligence review and financial analysis of the Company; 

 

2.Advise the Company in connection with (a) its business model, expansion plan
and capital raising strategy, so as to optimize capital market receptivity of
the proposed Project Financing, and (b) the structure of a Transaction; 

 

3.Consult with the Company as to the type and amount of Financing and the
timing, subscription provisions, and conditions precedent to a Transaction; 

 

4.Advise the Company on the valuation of the projects and on the pricing model
that may be applied in a Transaction; 

 

Phase Two: Financing Services

 

5.Consult with the Company and jointly determine the preferred Financing
strategy to pursue and assist the Company in the preparation of necessary
presentation material and documentation in connection with the Transaction(s)
based on the information received from the Company; 

 

6.Assist the Company in identifying multiple sources of funding (including (but
not limited to) domestic and international major banking, non-bank financial and
investment banking institutions (acting as principals, underwriters or
“public-style” placement agents), life insurance companies, investment funds,
hedge funds, strategic companies and other principals (collectively, “Potential
Investor(s)”); 

 

7.In an orderly fashion, present the Company and its business plans to Potential
Investors as have been identified by Westwood (or the Company, should the
Company designate Potential Investors) to solicit interest in providing
financing for and investing in the Transaction(s); 

 

8.Assist the Company in its further negotiations with the Potential Investors;
and 

 

9.Assist the Company, its legal counsel and other parties to the Transaction(s)
in the negotiation of definitive documentation for and the closing of the
Transaction(s). 

 

It is understood and agreed that Westwood may assign any of the services above
that do not require a regulated broker-dealer to execute, including the Due
Diligence and Modeling Services, to its corporate affiliates.

 

The above noted Financing Services and Transaction Fees (noted below) are
subject to the completion of the due diligence and modeling services.

 

Regulatory and Other Due Diligence: As a registered broker-dealer, Westwood is
required to abide by certain due diligence and anti-money laundering
regulations, including but not limited to, the collection and verification of
the beneficial owners of the Company who own, control and profit from the
Company. Company agrees to provide such verification information, including but
not limited to those requested under its New Client Questionnaire, and assist in
Westwood’s compliance of such due diligence and anti-money laundering
regulations as it relates to the Company.

 

 

--------------------------------------------------------------------------------



United Capital Consultants

April 17, 2020

Confidential

Page 3 of 8

--------------------------------------------------------------------------------

Company and Westwood will comply with all applicable laws, rules, regulations,
and registration requirements for all offers and sales of securities. Westwood
will be able to rely on Company with respect to blue sky matters, and for
updating, amending and supplementing legal documents and filings as required by
applicable laws.

 

Westwood’s obligations to act as financial advisor and placement agent to the
Company in connection with any Transaction are subject to certain continuing
conditions including (i) the results of the due diligence, the Company, its
business plans and principal officers, directors and shareholders being
satisfactory in all material respects to Westwood, and (ii) the absence of any
material adverse change in the business or financial condition of the Company
its principal members, directors or officers, and (iii) the timely payment by
the Company of fees and expenses to Westwood when such fees and expenses are due
and payable as set forth below.

 

Exclusivity: In connection with any Project Financing or communications with the
Potential Investors, the Company agrees that Westwood will serve as its
exclusive advisor and placement agent, and that the Company will not negotiate
with any other party with respect to any such Transaction other than with and
through Westwood. Company will not allow any other party to participate in the
Transaction without Westwood’s prior written consent. The forgoing shall not be
deemed a prohibition against the Company obtaining tax or legal advice from its
representatives.

 

The Company represents and warrants that there is no finder or any other
third-party due compensation from Westwood or the Company in connection with
this Agreement or any Transaction. Westwood may decline to participate in the
Transaction if it reasonably determines that the Transaction has become
impractical or undesirable.

 

Representations, Warranties, Confidentiality and Indemnification: The Company
agrees to furnish Westwood with all information and documentation relating to
the Financing(s) and Transaction, the Company and its principal shareholders,
directors and officers, as Westwood may from time to time request during the
term of this Agreement. The Company will furnish to Westwood such information
and the Company authorizes Westwood to transmit definitive documents to
Potential Investors and their representatives. The Company represents and
warrants that any such information or materials when furnished to Westwood,
whether furnished in oral, written, electronic or other format, will not include
any untrue statements of material fact or omit to state any material facts
required to be stated therein if necessary to make the statements made therein,
in light of the circumstances under which they are made, not materially
misleading at the time provided. If such information becomes materially
inaccurate, incomplete or misleading during the term of this Agreement, the
Company shall promptly so advise Westwood in writing and correct any such
inaccuracy or omission. The Company acknowledges and confirms that Westwood does
not assume responsibility for the accuracy or completeness of such information
provided hereunder and that Westwood will rely upon such information without
independent verification of the accuracy or completeness thereof or independent
evaluation of any of the assets or liabilities of the Company. Westwood has not
made and may not make any physical inspection of the properties or assets of
Company or of the projects, although it reserves the right to do so, and
Westwood will assume that any financial forecasts furnished to or discussed with
Westwood by Company have been reasonably prepared and reflect the best estimates
and judgments of management. The Company acknowledges that Westwood may be
materially damaged by material inaccuracies in the information provided by the
Company.

 

The Company will provide Westwood a copy of any draft closing documents. At the
closing of the Transaction, the Company will provide Westwood with a copy of the
closing binder (hard or soft copy) including: an index (or table of contents)
and the transaction documents.

 

 

 

--------------------------------------------------------------------------------



United Capital Consultants

April 17, 2020

Confidential

Page 4 of 8

--------------------------------------------------------------------------------

Confidentiality: Except in connection with the services to be provided hereunder
and as set forth in this paragraph, Westwood agrees to treat all such
information as confidential until instructed in writing by the Company to do
otherwise or as otherwise compelled by law or regulatory process. Westwood is
under no obligation to keep information confidential that (i) is or becomes
available to the public (other than as a result of a disclosure by Westwood in
violation hereof); (ii) was available to Westwood on a non-confidential basis
prior to its disclosure to Westwood by the Company; (iii) becomes available to
Westwood on a nonconfidential basis from a person other than the Company who, to
the knowledge of Westwood, is not bound by a confidentiality agreement with the
Company or otherwise prohibited from transferring such information to Westwood;
or (iv) the Company agrees may be disclosed. The Company acknowledges that
certain aspects of the advice to be rendered by Westwood may utilize information
from Westwood that is confidential and proprietary, including, but not limited
to, certain financial technology, structural ideas, investor and other
information. Accordingly, the Company shall maintain the confidentiality of such
information in accordance with the same standards and conditions that Westwood
has agreed above will apply to the Company information. The terms herein
supersede any prior agreement between the parties concerning confidentiality
between them. The obligations of the Company and Westwood to maintain
confidentiality of the information required hereby shall terminate upon the
first anniversary of the termination of this Agreement.

 

The Company represents and warrants that it is a Corporation formed under the
laws of Delaware and that the Company is capable of exercising its independent
judgment in evaluating whether or not to enter into or close any Transaction.

 

No Guarantee of Financing: The Company understands that this Agreement does not
constitute a commitment or obligation by Westwood or any of its partners or
affiliates to provide any Financing or any other specific performance which may
be required or advisable in connection with the Company or any other transaction
contemplated herein. As such, the Company expressly acknowledges that Westwood
does not guarantee, warrant or otherwise provide assurance that the Company will
be able to implement or consummate any Financing, or any other transaction
contemplated herein, or achieve any other result.

 

Indemnification: The parties hereto agree to the indemnification provisions as
set forth in Appendix A, attached hereto, which is incorporated by reference as
if fully set forth herein. This section shall survive the termination or
expiration of this Agreement.

 

Fees

 

Transaction Fees: In connection with this Agreement, Westwood shall be paid the
following fees by the Company subject to the terms further herein:

 

1.Upon the closing of any transaction involving the placement of equity or
equity-like securities, a Transaction Fee (the “Transaction Fee”) of five
percent (5%) of the gross principal amount of such equity or equity-like
securities (which shall include committed and un-drawn amounts); 

 

2.Upon the closing of any transaction involving the placement of mezzanine or
subordinated debt, a Transaction Fee of three and one half-percent (3.5%) of the
gross principal amount of such subordinated debt (which shall include committed
and undrawn amounts); 

 

3.Upon the closing of any transaction involving the placement of senior secured
or unsecured debt, a Transaction Fee one and one-half percent (1.5%) of the
gross principal amount of such senior debt (which shall include committed and
un-drawn amounts); 

 

4.If Westwood assists the Company in completing a transaction of a type not
otherwise contemplated herein, Westwood shall receive compensation in an amount
equal to that which is usual and customary for major bracket investment bankers
for transactions of that type and size as agreed to between Westwood and the
Company. 

--------------------------------------------------------------------------------



United Capital Consultants

April 17, 2020

Confidential

Page 5 of 8

--------------------------------------------------------------------------------

The calculation of the above Transaction Fees shall be less the amount of
Advisory Fees (defined below).

 

Advisory Fees: In addition to the above fees upon the closing of a Financing,
Westwood or its designated affiliate shall receive a non-refundable advisory fee
(the “Advisory Fee”) of $50,000, payable $10,000 per month, with the first
installment payable upon execution of this Agreement and each additional
installment of $10,000 due and payable on the 15th day of the next month. If,
within fifteen (15) days of Westwood’s receipt of USD $30,000 in Advisory Fees,
the Company elects not to proceed with the Financing, then the Company’s
obligation to pay additional Advisory Fees shall cease. Advisory Fees shall not,
in any event, exceed USD $50,000 and all Advisory Fees shall be credited against
Transaction Fees

 

Total Consideration: In calculating the gross principal committed amount to
determine the Transaction Fees payable to Westwood, such committed amount will
be computed based upon the total consideration received by the Company,
including but not limited to cash, securities, non-cash consideration
(including, but not limited to, products and services, special or liquidating
dividends, cash equivalents, common stock, preferred stock, notes and debt,
consideration paid or payable under agreements or covenants), assumption or
forgiveness of debt, whether or not such consideration is paid at closing, in
installments or deferred.

 

Payment Method. The Transaction Fees payable to Westwood hereunder shall be
withheld from proceeds of the applicable Transaction or, at the discretion of
Westwood, paid directly by the Company. The fees payable to Westwood hereunder
shall not be credited by any expenses paid to Westwood, or fees or expenses paid
by the Company to third parties directly or through Westwood (e.g. legal, tax,
accounting advisors). Each of the amounts payable by the Company hereunder will
(i) be paid in U.S. Dollars or, at Westwood’s discretion, in the currency and
country in which such costs and expenses were incurred, (ii) be non-refundable
when paid, (iii) not be subject to counterclaim or set-off for, or be otherwise
affected by, any claim or dispute with respect to any matter not related to this
document and (iv) be paid free and clear of and without deduction for any and
all present or future applicable taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto (with appropriate
gross-up for withholding taxes).

 

Payments of the Transaction Fees are to be made by wire transfer of same day
funds to Westwood’s account or as otherwise instructed by Westwood and confirmed
in writing and orally by Westwood’s controller. Failure by Westwood (or any
assigned affiliate) to provide an invoice shall not relieve the Company of its
obligations hereunder.

 

Expenses: The Company shall reimburse Westwood for all documented out-of-pocket
expenses reasonably incurred in connection with this Agreement, subject to the
prior approval of the Company before Westwood incurs any single expense in
excess of $1,000. For all flights in duration of five hours or more (including
transfers and layovers), the Company shall reimburse Westwood for business-class
airfare (or for first-class airfare if business-class is not readily available)
on all travel by senior professionals (Vice President and above) and for coach
class airfare for all other professionals. Transaction expenses, including but
not limited to, expenses of counsel and auditors etc. (if any) shall be paid
directly by the Company.

 

Deal expenses for third-party services (e.g., the Company counsel, accountants)
shall be paid directly by the Company. No such third-party services shall be
incurred by Westwood on behalf of the Company without the Company’s consent and
express agreement to reimburse Westwood for same.

 

Circled Transactions: If Westwood obtains commitments for a proposed
Transaction, subject only to the completion of final closing documentation, that
is satisfactory to the Company and the Potential Investor(s) who have agreed to
enter a Transaction on terms and conditions to which the Company has agreed and
has indicated its acceptance (a “Circle”), and the proposed Transaction (a
“Circled Transaction”) is not consummated due to the Company’s decision not to
close the Circled Transaction for any reason other than the unwillingness of the
Potential Investor(s) to close the Circled Transaction on terms that are
consistent with those agreed at the time of Circle (a “Company Refusal”), then
Westwood shall be entitled to a Transaction Fee calculated on the notional
principal amount as if the Circled Transaction had been completed, subject to a
minimum fee of $100,000. Such fees shall be payable within 10 business days
after a Company Refusal.

--------------------------------------------------------------------------------



United Capital Consultants

April 17, 2020

Confidential

Page 6 of 8

--------------------------------------------------------------------------------

Term: Notwithstanding the close of any particular Transaction, the initial term
of this Agreement shall extend to April 17, 2021 (“Initial Term”) and the
Initial Term shall automatically be extended for additional periods of six (6)
months each unless terminated by written notice given by either party at least
30 days prior to the end of the Initial Term or any extension thereto. The
foregoing notwithstanding, all agreed Fees and other monies due and payable to
Westwood shall be paid as a prior condition to the effectiveness of any
termination of this Agreement and exclusivity herein; except, however, with
respect to any Continuing Fee Obligation (as that term is hereinafter defined),
which shall be paid as and when due in accordance herewith. The forgoing
notwithstanding, the Company shall have, for a period of 60 days, a one-time
right to terminate this Agreement by written notice on the 90-day anniversary of
this Agreement.

 

Notwithstanding any of the foregoing, this Agreement shall automatically be
extended (i) in case of force majeure or other events beyond Westwood’s control
(including but not limited to acts or escalation of war and/or hostilities,
major terrorism, major market disruptions that prevent normal business activity
within the capital markets or material delays caused by the Company, including,
but not limited to, delays caused by the passage of time in connection with the
Company’s compliance with the representations herein), in which events the term
of this Agreement shall be automatically extended for the duration of such
events plus 90 days and (ii) if this Agreement would otherwise expire but the
Company is in Active Discussions (as defined below) with a Westwood Account,
lender or other strategic partner or other potential investor, at such time, in
which event(s) this Agreement shall be automatically extended in its entirety
for the duration necessary to complete such discussions and/or close any
Transaction relating thereto. “Active Discussions” is defined as the Company
having received a non-binding letter of intent, being in the process of active
due diligence and/or drafting of final binding agreements with a Westwood
Account.

 

Upon termination of this Agreement for any reason, Westwood will provide the
Company with a list (the “List”) of Potential Investors, third parties and other
entities contacted in connection with any Financing. If the Company closes a
transaction with any party (or affiliate thereof) from such List during the term
of this agreement or within 12 months following the termination of this
Agreement, and such party directly or indirectly funds a Financing either into
an individual Project Finance or to UCC or any affiliate, then a Transaction Fee
as calculated in the Fees section above shall become immediately due and payable
to Westwood (the “Continuing Fee Obligation”). The Continuing Fee Obligation
shall survive the termination of this Agreement.

 

Legal Counsel: The Company agrees to retain legal counsel reasonably acceptable
to Westwood that is experienced in corporate financings and transactions of the
type contemplated hereby.

 

Miscellaneous: This Agreement embodies the entire agreement and understanding of
the parties hereto and supersedes all prior agreements and understandings,
written or oral, relating to the subject matter hereof, and may not be modified
or amended or any term or provision hereof waived or discharged, except in
writing, signed by the party against whom such modification, waiver or discharge
is sought to be enforced. All rights and obligations hereunder shall be binding
upon and applicable to any successor to the assets and/or business of the
Company, whether by merger, consolidation, transfer of all or substantially all
of such assets, or otherwise.

 

Neither the Company nor Westwood may assign its rights or delegate its
obligations without the prior written approval of the other party; provided,
however, that Westwood may assign this Agreement, in whole or part, to its
corporate affiliates. The Company acknowledges that Westwood’s investment
banking activities may lead to representation of clients and principal
activities that may be competitive with the Company and the investors in the
Company.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York (without regard to the conflicts of law provisions
thereof) and the laws of the United States of America. The parties hereto
further agree to submit all disputes that may arise hereunder to arbitration
under the jurisdiction and rules of the Financial Industry Regulatory Agency
(FINRA). In the event of any action hereunder, the prevailing party shall be
entitled to seek the recovery of reasonable legal fees, and all or a portion of
such legal fees may be awarded in the sole discretion of the adjudicator.

--------------------------------------------------------------------------------



United Capital Consultants

April 17, 2020

Confidential

Page 7 of 8

--------------------------------------------------------------------------------

The Company acknowledges and agrees that the exclusivity and term provisions of
this Agreement are material to Westwood and that the Company shall not enter
into any transactions with affiliates or third parties that would in any manner
circumvent the intention of these material provisions.

 

Each of Westwood and the Company represents and warrants that this Agreement has
in all respects been duly authorized, executed and delivered by and on behalf of
itself and that such authorization and execution does not conflict with any
other agreement or regulation to which the Company is subject.

 

Westwood shall have the right at its own expense to reference any Transaction in
its marketing materials, including, but not limited to, its website and to place
tombstone advertisements in publications with prior written consent of the
Company.

 

If any provision of this Agreement shall be determined to be invalid or
unenforceable in any respect, such determination shall not affect such
provisions in any other respect or any other provision of this Agreement, which
shall remain in full force and effect.

 

 

 

 

 

[Signature page to follow. The remainder of this page is intentionally left
blank.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



United Capital Consultants

April 17, 2020

Confidential

Page 8 of 8

--------------------------------------------------------------------------------

Please acknowledge your agreement with the terms and provisions of this
Agreement by signing and returning a copy to us.

 

We look forward to working with you.

 

 

Very truly yours,

 

 

 

WESTWOOD CAPITAL, LLC

 

 

 

 

 

By: /s/ Mark W. Gross

 

Mark W. Gross

 

Managing Director

 

 

 

 

Agreed to and accepted

 

as of the date hereof:

 

 

 

United Capital Consultants Inc.

 

 

 

 

 

/s/ Clayton Patterson

 

By: Clayton Patterson

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



Appendix A

 

INDEMNIFICATION

 

United Capital Consultants Inc., a corporation formed under the laws of Delaware
(together with its affiliates and subsidiaries, the “Company”), agrees to
indemnify Westwood Capital, LLC (“Westwood”) and its employees, directors,
officers, agents, affiliates (including but not limited to Westwood Capital
Advisors, LLC) and each person, if any, who controls it within the meaning of
either Section 20 of the Securities Exchange Act of 1934 or Section 15 of the
Securities Act of 1933 (each such person, including Westwood, is referred to as
“Indemnified Party”) from and against any losses, claims, damages and
liabilities, joint or several, to any Indemnified Party, third parties or the
Company (including, but not limited to, all reasonable legal fees, reasonable
attorney’s fees, and other expenses reasonably incurred by any Indemnified Party
in connection with any threatened or pending claim, action or proceeding,
whether or not resulting in any liability) (“Damages”), to which such
Indemnified Party, in connection with its services or arising out of its
engagement hereunder may become subject under any applicable Federal or state
law or otherwise, including but not limited to liability (i) caused by or
arising out of an untrue statement or an alleged untrue statement of a material
fact or the omission or the alleged omission to state a material fact necessary
in order to make a statement not misleading in light of the circumstances under
which it was made except for any such statement or omission based upon written
information or written advice furnished to the Company by Westwood, (ii) caused
by or arising out of any act or failure to act by the Company, or (iii) arising
out of the engagement of Westwood or the rendering by any Indemnified Party of
its services under this Agreement provided, however, that the Company will not
be liable to the Indemnified Party hereunder to the extent that any Damages are
found in a non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of the
Indemnified Party seeking indemnification hereunder (a “Successful Judgment”).
Indemnification of one party under this agreement shall not relieve or in any
way diminish the Company’s indemnification responsibilities to another
Indemnified Party.

 

If for any reason, other than a non-appealable judgment finding an Indemnified
Party liable for Damages for its gross negligence, bad faith or willful
misconduct (or, in the event the case with respect to which the Damages relate
is settled and the Company gains a Successful Judgment with respect to the
Indemnified Party’s conduct in connection therewith), the foregoing indemnity is
unavailable to an Indemnified party or insufficient to hold an Indemnified Party
harmless, then the Company shall contribute to the amount paid or payable by an
Indemnified Party as a result of such Damages in such proportion as is
appropriate to reflect not only the relative benefits received by the Company
and its shareholders on the one hand and Westwood on the other, but also the
relative fault of the Company and the Indemnified Party as well as any relevant
equitable considerations, subject to the limitation that in no event shall the
total contribution of all Indemnified Parties to all such Damages exceed the
total amount of accounts receivable fees and financial advisory fees actually
received by Westwood hereunder.

 

Promptly after receipt by the Indemnified Party of notice of any claim or of the
commencement of any action in respect of which indemnity may be sought, the
Indemnified Party will notify the Company in writing of the receipt or
commencement thereof and the Company shall have the right to assume the defense
of such claim or action (including the employment of counsel reasonably
satisfactory to the Indemnified Party and the payment of fees and expenses of
such counsel), provided that the Indemnified Party shall have the right at its
own expense to control its defense if, in the opinion of its counsel, the
Indemnified Party’s defense is unique or separate to it, as the case may be, as
opposed to a defense pertaining to the Company. In such event, the Indemnified
Party shall have the right to retain counsel reasonably satisfactory to the
Company, at the Indemnified Party’s expense, to represent the Indemnified Party
in any claim or action in respect of which indemnity may be sought and agrees to
cooperate with the Company and the Company’s counsel in the defense of such
claim or action. In the event that the Company does not promptly assume the
defense of a claim or action, the Indemnified Party shall have the right to
employ counsel reasonably satisfactory to the Company, at the Company’s expense,
to defend such claim or action. The omission by an Indemnified Party to promptly
notify the Company of the receipt or commencement of any claim or action in
respect of which indemnity may be sought will relieve the Company from any
liability the Company may have to such Indemnified Party only to the extent that
such a delay in notification prejudices the Company’s defense of such claim or
action in more than a de minimis manner. The Company shall not be liable for any
settlement of any such claim or action effected without its written consent,
which shall not be unreasonably withheld or delayed. Any obligation pursuant to
this Appendix A shall survive the termination or expiration of the term of the
engagement Agreement between the Company and any Indemnified Party.

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Damages incurred by an Indemnified Party shall be paid by the Company on an
as-incurred, current basis, subject to reimbursement in the event that such
Indemnified Party is determined not to be entitled to such indemnification
pursuant to the terms hereof.

 

Agreed to and Accepted as of the date hereof:

 

 

United Capital Consultants Inc.

 

 

/s/ Clayton Patterson

By: Clayton Patterson

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 